 Case 1:19-cv-05245-WMR-WEJ Document 1 Filed 11/20/19 Page 1 of 38




           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION

TROY WOMACK, an individual,           )
                                      )
                                      )
             Plaintiff,               )
                                      )   Case No.:
             v.                       )
                                      )   COMPLAINT FOR
                                      )   VIOLATIONS OF THE FAIR
LVNV FUNDING LLC, a Delaware )            DEBT COLLECTION
Limited Liability Company;            )   PRACTICES ACT (“FDCPA”)
RESURGENT CAPITAL SERVICES )              AND GEORGIA’S FAIR
                                      )   BUSINESS PRACTICES ACT
L.P., a Delaware Limited Partnership; )   (“FBPA”)
PARNELL & PARNELL, P.A., an )
Alabama Professional Association; )       JURY TRIAL DEMANDED
THE FULLER LAW GROUP, LLC, )
                                      )
a Georgia Limited Liability Company, )
                                      )
             Defendants.              )
                                      )

     COMPLAINT FOR VIOLATIONS OF THE FAIR DEBT
  COLLECTION PRACTICES ACT (“FDCPA”) AND GEORGIA’S
        FAIR BUSINESS PRACTICES ACT (“FBPA”)


      COMES NOW Troy Womack, Plaintiff, and states the following

complaint for violations of the Fair Debt Collection Practices Act

(“FDCPA”) against LVNV FUNDING LLC, RESURGENT CAPITAL

SERVICES L.P., PARNELL & PARNELL, P.A., and THE FULLER LAW

GROUP, LLC, as well as Georgia’s Fair Business Practices Act (“FBPA”)




                                     1
  Case 1:19-cv-05245-WMR-WEJ Document 1 Filed 11/20/19 Page 2 of 38



against LVNV FUNDING LLC, RESURGENT CAPITAL SERVICES L.P.,

and PARNELL & PARNELL, P.A.:

                                 Introduction

                                        1.

      Plaintiff Troy Womack, through his counsel, brings this action to

challenge the acts of Defendant LVNV FUNDING LLC, Defendant

RESURGENT CAPITAL SERVICES L.P., Defendant PARNELL &

PARNELL, P.A., and Defendant THE FULLER LAW GROUP LLC,

regarding their attempts to unlawfully, misleadingly, and abusively attempt

to collect a debt allegedly owed by Plaintiff, and this conduct caused

Plaintiff damages.

                                        2.

      While many violations are described below with specificity, this

Complaint alleges violations of the statutes cited in their entirety.

                                        3.

      Plaintiff believes that any and all violations by Defendants as alleged

in this Complaint were knowing, willful, and intentional, and Defendants did

not maintain procedures reasonably adapted to avoid any such violation.




                                        2
 Case 1:19-cv-05245-WMR-WEJ Document 1 Filed 11/20/19 Page 3 of 38



                          Jurisdiction and Venue

                                      4.

      This action arises out of Defendants’ illegal and improper efforts to

collect a consumer debt, and includes multiple violations of the Fair Debt

Collection Practices Act, 15 U.S.C. §§ 1692 et seq. (the “FDCPA”) and

Georgia’s Fair Business Practices Act, O.C.G.A. §§ 10-1-390 et seq.

(“FBPA”), and Plaintiff’s claims under these statutes are so related that they

form the same case or controversy.

                                      5.

      Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331 (Federal

Question), 15 U.S.C. § 1692k, and 28 U.S.C. §§ 1331 & 1337, as well as 28

U.S.C. § 1367 (Supplemental Jurisdiction).

                                      6.

      This Court has personal jurisdiction over the Defendants for the

purposes of this action because Defendant LVNV FUNDING LLC regularly

transacts business in the State of Georgia, the committed acts that form the

basis for this suit occurred within the State of Georgia, Defendants’ actions

specifically targeted Plaintiff within the State of Georgia, Defendant THE

FULLER LAW GROUP LLC is located within the State of Georgia, and




                                      3
  Case 1:19-cv-05245-WMR-WEJ Document 1 Filed 11/20/19 Page 4 of 38



Defendant RESURGENT CAPITAL SERVICES L.P. has a registered agent

within the State of Georgia.

                                        7.

      Venue is proper in the Northern District of Georgia pursuant to 28

U.S.C. § 1391 because many of the acts and transactions giving rise to this

action as alleged in this complaint occurred in this District, targeted Plaintiff

who is a resident of this District, Defendant THE FULLER LAW GROUP

LLC has a principal place of business within this district, and Defendant

RESURGENT CAPITAL SERVICES L.P.’s registered agent in Georgia is

located within this District.


                                  PARTIES

                                        8.

      Plaintiff TROY WOMACK is a natural person who is a resident of

Gwinnett County, Georgia.

                                        9.

      LVNV FUNDING LLC (“LVNV FUNDING”) is a Limited Liability

Company organized under the laws of the State of Delaware that regularly

does business within the State of Georgia, and in particular Fulton County,

conducts business within the State of Georgia.




                                       4
  Case 1:19-cv-05245-WMR-WEJ Document 1 Filed 11/20/19 Page 5 of 38



                                       10.

       LVNV     FUNDING        LLC     has   a    registered   agent   named

CORPORATION SERVICE COMPANY located at 251 LITTLE FALLS

DRIVE, WILMINGTON, DE 19808, in New Castle County, Delaware, and

what appears to be a principal place of business at 6801 S. Cimarron Road,

Suite 424-J, Las Vegas, NV 89113, according to LVNV FUNDING LLC’s

registration with the Secretary of State of North Carolina (search function

available                                                                 at:

https://www.sosnc.gov/online_services/search/by_title/_Business_Registrati

on).

                                       11.

       Defendant LVNV FUNDING LLC is a debt collector as it uses

instrumentalities of interstate commerce or the mails in a business the

principal purpose of which is the collection of any debts.

                                       12.

       Defendant LVNV FUNDING LLC is a debt collector as it regularly

collects or attempts to collect, directly or indirectly, debts owed or due or

asserted to be owed or due another.




                                      5
     Case 1:19-cv-05245-WMR-WEJ Document 1 Filed 11/20/19 Page 6 of 38



                                        13.

        As an example, Defendant LVNV FUNDING LLC filed 237 lawsuits

against consumers in attempts to collect debts in the Magistrate Court of

Gwinnett County, Georgia, from January 1, 2018, to May 3, 2018, according

to      the   Gwinnett   County      Courts    website.        (Available     at

https://www.gwinnettcourts.com/, entering “LVNV Funding LLC” into the

name field.)

                                        14.

        Defendant LVNV FUNDING LLC can be served through its

registered agent, CORPORATION SERVICE COMPANY located at 251

LITTLE FALLS DRIVE, WILMINGTON, DE 19808, or by service on an

officer or director of the company at its principal place of business located at

6801 S. Cimarron Road, Suite 424-J, Las Vegas, NV 89113.

                                        15.

        RESURGENT        CAPITAL       SERVICES        L.P.   (“RESURGENT

CAPITAL”) is a Limited Partnership organized under the laws of the State

of Delaware who regularly does business within the State of Georgia.

                                        16.

        RESURGENT CAPITAL SERVICES L.P. has a registered agent

named Corporation Service Company located at 40 Technology Pkwy



                                       6
  Case 1:19-cv-05245-WMR-WEJ Document 1 Filed 11/20/19 Page 7 of 38



South, #300, Norcross, GA, 30092, and a principal place of business at 55

Beattie Place, Suite 110, GREENVILLE, SC, 29601.

                                        17.

         Defendant RESURGENT CAPITAL SERVICES L.P. is a debt

collector as it and its agents use instrumentalities of interstate commerce or

the mails in a business the principal purpose of which is the collection of any

debts.

                                        18.

         Defendant RESURGENT CAPITAL SERVICES L.P. is a debt

collector as it regularly collects or attempts to collect, directly or indirectly,

debts owed or due or asserted to be owed or due another.

                                        19.

         The individuals, employees, records custodians, officers, directors,

and other individuals who attempt to collect debts on behalf of Defendant

LVNV Funding LLC, who manage the operations of Defendant LVNV

Funding LLC, and who engage in debt collection activities on behalf of

Defendant LVNV Funding LLC are employees or agents of Defendant

RESURGENT CAPITAL SERVICES L.P.




                                        7
  Case 1:19-cv-05245-WMR-WEJ Document 1 Filed 11/20/19 Page 8 of 38



                                        20.

      Defendant RESURGENT CAPITAL SERVICES L.P. can be served

through its registered agent, Corporation Service Company located at 40

Technology Pkwy South, #300, Norcross, GA, 30092, or by service on an

employee of managerial status, officer, director, or partner, at its principal

place of business located at 55 Beattie Place, Suite 110, GREENVILLE, SC,

29601.

                                        21.

      THE FULLER LAW GROUP LLC is a limited liability company

organized under the laws of the State of Georgia.

                                        22.

      THE FULLER LAW GROUP LLC has a registered agent named

MARCIA GUINYARD located in Fulton County, Georgia, at 1100 SPRING

STREET, NW, SUITE 730, ATLANTA, GA, 30309, and a principal place

of business at the same location.

                                        23.

      Defendant THE FULLER LAW GROUP LLC is a debt collector as it

regularly collects or attempts to collect, directly or indirectly, debts owed or

due or asserted to be owed or due another.




                                       8
  Case 1:19-cv-05245-WMR-WEJ Document 1 Filed 11/20/19 Page 9 of 38



                                       24.

      Defendant THE FULLER LAW GROUP LLC hires out its offices,

employees, and attorneys to Defendant PARNELL & PARNELL P.A. for

the purpose of engaging in debt collection within the State of Georgia

without Defendant PARNELL & PARNELL P.A. registering to do business

within the State of Georgia, obtaining offices within the State of Georgia, or

directly hiring attorneys or employees to operate within the State of Georgia.

                                       25.

      Defendant THE FULLER LAW GROUP LLC can be served through

its registered agent, MARCIA GUINYARD located at 1100 SPRING

STREET, NW, SUITE 730, ATLANTA, GA, 30309, or by service on an

officer or director of the company, or one of its members, at its principal

place of business located at 1100 SPRING STREET, NW, SUITE 730,

ATLANTA, GA, 30309.

                                       26.

      PARNELL & PARNELL P.A. is a Professional Association organized

under the laws of the State of Alabama and who regularly targets residents

of the State of Georgia with debt collection activities, including the filing

and maintenance of lawsuits on behalf of clients to collect debt.




                                      9
 Case 1:19-cv-05245-WMR-WEJ Document 1 Filed 11/20/19 Page 10 of 38



                                       27.

      PARNELL & PARNELL P.C. has a registered agent named Charles

N. Parnell III located in Montgomery County, Alabama, at 641 SOUTH

LAWRENCE STREET MONTGOMERY, AL 36104, and a principal place

of business at 641 SOUTH LAWRENCE STREET MONTGOMERY, AL

36104.

                                       28.

      PARNELL & PARNELL P.A. does not have a registered agent or

office within the State of Georgia according to the Georgia Secretary of

State’s website.

                                       29.

      Upon information and belief, PARNELL & PARNELL P.A. does not

maintain a place of business within the State of Georgia.

                                       30.

      Upon information and belief, PARNELL & PARNELL P.A. does not

keep assets within the State of Georgia.

                                       31.

      Upon information and belief, PARNELL & PARNELL P.A. has no

attorneys licensed to practice law within the State of Georgia.




                                      10
 Case 1:19-cv-05245-WMR-WEJ Document 1 Filed 11/20/19 Page 11 of 38



                                        32.

      Upon information and belief, PARNELL & PARNELL P.A. hires

Georgia attorneys on contract while these contract attorneys run and operate

their own law firms separately from PARNELL & PARNELL P.A.

                                        33.

      Upon information and belief, PARNELL & PARNELL P.A. does not

engage in the provision of legal services to clients within the State of

Georgia, but instead contracts with outside counsel to do so by engaging in

commercial or entrepreneurial activity through the leasing out of its

letterhead to third party lawyers and law firms in the business of debt

collection who are authorized to practice law in Georgia.

                                        34.

      Defendant PARNELL & PARNELL P.A. is a debt collector as it uses

instrumentalities of interstate commerce or the mails in a business the

principal purpose of which is the collection of any debts.

                                        35.

      Defendant PARNELL & PARNELL P.A. is a debt collector as it

regularly collects or attempts to collect, directly or indirectly, debts owed or

due or asserted to be owed or due another.




                                      11
 Case 1:19-cv-05245-WMR-WEJ Document 1 Filed 11/20/19 Page 12 of 38



                                       36.

      Charles N. Parnell III located in Montgomery County, Alabama, at

641 SOUTH LAWRENCE STREET MONTGOMERY, AL 36104, and a

principal place of business at 641 SOUTH LAWRENCE STREET

MONTGOMERY, AL 36104

                                       37.

      Defendant PARNELL & PARNELL P.A. can be served through its

registered agent, Charles N. Parnell III, located at 641 SOUTH

LAWRENCE STREET MONTGOMERY, AL 36104, or by service on an

officer or director of the company, or one of its members, at its principal

place of business located at 641 SOUTH LAWRENCE STREET

MONTGOMERY, AL 36104.



                                STANDING

                                       38.

      Plaintiff has suffered an injury in fact as a result of Defendants’

violations of the FDCPA.

                                       39.

      The injury caused by Defendants’ FDCPA violations has affected

Plaintiff in a personal and individual way.



                                      12
 Case 1:19-cv-05245-WMR-WEJ Document 1 Filed 11/20/19 Page 13 of 38



                                       40.

       Specifically, Defendants’ violations of the FDCPA have violated

Plaintiff's statutory rights.

                                       41.

       Defendants’ violations of the FDCPA have also caused Plaintiff to be

injured in a personal and individual way by causing Plaintiff unnecessary

stress and anxiety, as well as causing Plaintiff to expend resources in the

form of time and money, that would not have occurred but for Defendants’

violations of the FDCPA.

                                       42.

       Plaintiff's injury caused by Defendants’ violations of the FDCPA is

concrete and actually exists.

                                       43.

       Defendants’ violations of the FDCPA have resulted in an injury-in-

fact that is particularized to Plaintiff because the FDCPA creates legal rights

for Plaintiff that were invaded by Defendants’ violations of the FDCPA.

                                       44.

       The FDCPA statutorily creates Plaintiff's right to true and accurate

information as well as a private right of action to enforce this statutorily

created right to be provided true and accurate information.



                                      13
 Case 1:19-cv-05245-WMR-WEJ Document 1 Filed 11/20/19 Page 14 of 38



                                        45.

      The FDCPA's statutorily created rights go beyond the right to just

information—these rights include consumer rights to truthful and correct

information, instead of false and misleading information, as well as rights to

be free from intimidation, harassment, and unfair or unconscionable methods

of attempting to collect debts.

                                        46.

      Plaintiff’s rights created by the FDCPA also include the right to be

provided adequate and truthful information allowing Plaintiff to better be

able to evaluate any claims made against the Plaintiff by a debt collector,

allowing Plaintiff to more efficiently and effectively determine the best

course of action in attempting to resolve any disputes or claims, and

reducing the burden of independent investigation into those claims.

                                        47.

      Plaintiff's injuries caused by Defendants’ violations of the FDCPA are

particular and concrete in that they are legally cognizable injuries through

the FDCPA, they have invaded Plaintiff's legal rights, and they have resulted

in stress and anxiety as well as lost resources.




                                       14
 Case 1:19-cv-05245-WMR-WEJ Document 1 Filed 11/20/19 Page 15 of 38



                       FACTUAL BACKGROUND

                                      48.

      Plaintiff TROY WOMACK is a consumer within the meaning of the

FDCPA, 15 U.S.C. § 1692a(3), as he is a natural person who Defendants

alleged is obligated to pay a consumer debt (the “Alleged Debt”).

                                      49.

      Defendants have attempted to collect an Alleged Debt that is a “debt”

within the meaning of the FDCPA, 15 U.S.C. § 1692a(5), as the subject of

the transactions composing the alleged debt are, according to Defendants’

own documentation, for primarily personal, family, or household purposes.

                                      50.

      The Alleged Debt consists of a consent judgment entered against

Plaintiff in Gwinnett County Magistrate Court for a defaulted personal credit

card account against a third party, Arrow Financial Services LLC.

                                      51.

      Defendants used instruments of interstate commerce in order to

attempt to collect the alleged debt from Plaintiff, including the use of the

United States Mail.




                                     15
 Case 1:19-cv-05245-WMR-WEJ Document 1 Filed 11/20/19 Page 16 of 38



                                       52.

      The principal purpose of Defendants’ business is the collection of

debts, such as the Alleged Debt.



                Service of Alleged Garnishment Documents

                                       53.

      Defendants sent to Plaintiff and Plaintiff’s employer documents

alleging to be a garnishment filed in Gwinnett County Magistrate Court.

                                       54.

      The alleged garnishment documents did not contain a case number.

                                       55.

      The alleged garnishment documents included an “Affidavit of

Garnishment” alleged to be signed by Marcia Guinyard.

                                       56.

      The alleged notary claims to be Hannah Boggs Coker, who claims to

be a notary in the State of Alabama.

                                       57.

      Upon information and belief, the affidavit was not signed by Marcia

Guinyard in the State of Alabama.




                                       16
 Case 1:19-cv-05245-WMR-WEJ Document 1 Filed 11/20/19 Page 17 of 38



                                     58.

      Upon information and belief, the affidavit was not signed in front of

Hannah Boggs Coker.

                                     59.

      Upon information and belief, the alleged Marcia Guinyard did not

sign the affidavit.

                                     60.

      The affidavit is dated 19 December 2018.

                                     61.

      The alleged garnishment documents also include an alleged summons

of continuing garnishment.

                                     62.

      The alleged summons of continuing garnishment has not been signed

by a judge of the Gwinnett County Magistrate Court.

                                     63.

      The alleged summons of continuing garnishment has not been signed

by the Clerk of the Gwinnett County Magistrate Court.

                                     64.

      The alleged summons of continuing garnishment has not been signed

by a Deputy Clerk of the Gwinnett County Magistrate Court.



                                    17
 Case 1:19-cv-05245-WMR-WEJ Document 1 Filed 11/20/19 Page 18 of 38



                                        65.

      Upon information and belief, the Summons of Continuing

Garnishment is invalid as it has not been properly executed by court

personnel and contains no signatures.

                                        66.

      The garnishment is in the name of Defendant LVNV Funding LLC,

but to the best of Plaintiff’s knowledge he owes no money to Defendant

LVNV Funding LLC.

                                        67.

      The garnishment references case number 09-M-12641 in Gwinnett

County Magistrate Court.

                                        68.

      The case in Gwinnett County Magistrate Court with case number 09-

M-12641 does not involve LVNV Funding LLC, but rather involves Arrow

Financial Services LLC.

                                        69.

      Nothing in the alleged garnishment or within the court record of case

number 09-M-12641 indicates that the consent judgment was assigned to

LVNV Funding LLC.




                                    18
 Case 1:19-cv-05245-WMR-WEJ Document 1 Filed 11/20/19 Page 19 of 38



                                      70.

      Upon information and belief, the amount claimed to be owed in the

alleged garnishment documents is false, misleading, or deceptive.

                                      71.

      Upon information and belief, the amount claimed in the alleged

garnishment documents is incorrect per the terms of the consent judgment,

and Defendants are attempting to collect an improper amount.

                                      72.

      Upon information and belief, Defendants have improperly calculated

post-judgment interest in the amount claimed in the alleged garnishment

documents by applying the wrong interest rate.

                                      73.

      Upon information and belief, Defendants have improperly calculated

post-judgment interest in the amount claimed in the alleged garnishment

documents by seeking interest on interest in violation of Georgia law.

                                      74.

      Upon information and belief, Defendants have improperly calculated

post-judgment interest in the amount claimed in the alleged garnishment

documents by seeking interest on amounts other than the judgment principal

in violation of Georgia law.



                                     19
 Case 1:19-cv-05245-WMR-WEJ Document 1 Filed 11/20/19 Page 20 of 38




    Plaintiff’s Damages Suffered As A Result Of Defendants’ Actions In

                          Violation Of The FDCPA

                                     75.

      Defendants’ actions caused Plaintiff to suffer damages in the form of

stress, anxiety, and emotional distress relating to Defendants’ actions in

violation of the FDCPA.

                                     76.

      Defendants’ actions caused the improper disclosure of an alleged debt

to third parties, including Plaintiff’s employer, in a form not allowed or

permitted by law but that caused Plaintiff to suffer embarrassment and

garden variety emotional distress.

                                     77.

      Defendants’ actions caused Plaintiff to have to intervene with his

employer to avoid wages being improperly withheld as a result of

Defendants’ communication of the improper garnishment to Plaintiff’s

employer.




                                     20
 Case 1:19-cv-05245-WMR-WEJ Document 1 Filed 11/20/19 Page 21 of 38



                                        78.

      Defendants’ actions caused Plaintiff to incur legal costs in responding

to the false garnishment documents by having to hire legal counsel to the

amount of $750.00.

                                        79.

      Defendants’ actions caused Plaintiff to suffer damages in the form of

garden variety emotional distress and the incurring of attorneys’ fees in for

responding to the gales garnishment as a result Defendants’ actions in

violation of the FDCPA in an amount to be shown with more particularity at

a later date, but not for less than $750.00.



                        FIRST CAUSE OF ACTION

                 (Violations of the FDCPA by Defendant)

                                        80.

      Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

                                        81.

      Based on information and belief, Defendants have violated the Fair

Debt Collection Practices Act (“FDCPA”).




                                       21
 Case 1:19-cv-05245-WMR-WEJ Document 1 Filed 11/20/19 Page 22 of 38



                                  COUNT 1

            False Representation of Alleged Garnishment Documents

                               As Legal Service

                                       82.

         Defendants sent both Plaintiff and his employer documents which

claimed to be legal service of a garnishment in Gwinnett County Magistrate

Court.

                                       83.

         The documents Defendants sent to Plaintiff and his employer include

an alleged summons of garnishment that was not signed by any court

personnel as required by Georgia law and was therefore invalid.

                                       84.

         The Gwinnett County Magistrate Court has no record of a

garnishment being filed against Plaintiff by Defendants.

                                       85.

         Defendants’ actions caused Plaintiff to suffer harm in the form of

garden-variety emotional distress and to incur legal fees to address the

invalid and improper garnishment.




                                      22
 Case 1:19-cv-05245-WMR-WEJ Document 1 Filed 11/20/19 Page 23 of 38



                                      86.

      Defendants’ actions are in violation of the FDCPA’s prohibition

against “[t]he false representation or implication that documents are legal

process.” Fair Debt Collection Practices Act, 15 U.S.C. § 1692e(13).

                                      87.

      Defendants’ actions are in violation of the FDCPA’s prohibition

against “[t]he use or distribution of any written communication which

simulates or is falsely represented to be a document authorized, issued, or

approved by any court, official, or agency of the United States or any State,

or which creates a false impression as to its source, authorization, or

approval.” Fair Debt Collection Practices Act, 15 U.S.C. § 1692e(9).

                                      88.

      Defendants’ actions are in violation of the FDCPA’s prohibition

against using unfair and unconscionable means to collect a debt. Fair Debt

Collection Practices Act, 15 U.S.C. § 1692f.

                                      89.

      Defendants are liable to Plaintiff for statutory damages of up to the

maximum of $1,000, plus actual damages in an amount to be shown with

more particularity at a later date, plus reasonable court costs and attorneys’

fees in accordance with the FDCPA, 15 U.S.C. § 1692k(a)(2)-(3).



                                     23
 Case 1:19-cv-05245-WMR-WEJ Document 1 Filed 11/20/19 Page 24 of 38



                                  COUNT 2

             Defendants’ Improper Communication With A Third Party

                                        90.

       The garnishment documents sent by Defendants to Plaintiff’s

employer were not valid or proper garnishment documents.

                                        91.

       Defendants communicated with Plaintiff’s employer in connection

with an attempt to collect the Alleged Debt without the prior consent of

Plaintiff.

                                        92.

       Defendants communicated with Plaintiff’s employer in connection

with an attempt to collect the Alleged Debt without the express permission

of a court of competent jurisdiction.

                                        93.

       Defendants communicated with Plaintiff’s employer in connection

with an attempt to collect the Alleged Debt in a way that was not reasonably

necessary to effectuate a post-judgment judicial remedy, as the

communication was in the form of an improper, invalid set of garnishment

documents.




                                        24
 Case 1:19-cv-05245-WMR-WEJ Document 1 Filed 11/20/19 Page 25 of 38



                                       94.

      Defendants’ actions caused Plaintiff to suffer harm in the form of

garden-variety emotional distress and to incur legal fees to address the

invalid and improper garnishment.

                                       95.

      Defendants’ actions are in violation of the FDCPA’s prohibition

against contacting third parties in connection with the collection of the any

debts, including the Alleged Debt in this case.        Fair Debt Collection

Practices Act, 15 U.S.C. § 1692c(b).

                                       96.

      Defendants are liable to Plaintiff for statutory damages of up to the

maximum of $1,000, plus actual damages in an amount to be shown with

more particularity at a later date, plus reasonable court costs and attorneys’

fees in accordance with the FDCPA, 15 U.S.C. § 1692k(a)(2)-(3).



                                 COUNT 3

                         Defendants False Affidavit

                                       97.

      The alleged Affidavit of Garnishment sent to Plaintiff and his

employer was false, misleading, or deceptive in numerous ways.



                                       25
 Case 1:19-cv-05245-WMR-WEJ Document 1 Filed 11/20/19 Page 26 of 38



                                       98.

      The alleged Affidavit of Garnishment also amounts to an unfair or

unconscionable means of attempting to collect the Alleged Debt.

                                       99.

      The Affidavit of Garnishment claims Defendant LVNV Funding LLC

has the right to try and collect the Alleged Debt, but the Alleged Debt is not

in the name of Defendant LVNV Funding LLC and no documents from

Defendants show LVNV Funding LLC has the right to the Alleged Debt.

                                       100.

      The alleged Affidavit of Garnishment was notarized by an Alabama

Notary, but on information and belief it was not signed in Alabama but was

rather signed in Georgia.

                                       101.

      The alleged Affidavit of Garnishment, if not signed in Alabama, was

improperly notarized by an Alabama notary in the State of Georgia rather

than a Georgia notary.

                                       102.

      The alleged Affidavit of Garnishment, upon information and belief,

was not signed by the alleged affiant in front of the alleged notary.




                                      26
 Case 1:19-cv-05245-WMR-WEJ Document 1 Filed 11/20/19 Page 27 of 38



                                         103.

      The alleged Affidavit of Garnishment, upon information and belief,

was not signed by the alleged affiant.

                                         104.

      The alleged Affidavit of Garnishment claims it was made upon the

personal knowledge of the affiant, but upon information and belief the

affiant had no personal knowledge of the claims in the affidavit.

                                         105.

      The alleged Affidavit of Garnishment, upon information and belief,

claims Plaintiff owes an amount that is incorrect.

                                         106.

      Defendants’ actions are in violation of the FDCPA’s prohibition

against using false, deceptive, or misleading representations or means in

connection with the collection of any debt. Fair Debt Collection Practices

Act, 15 U.S.C. § 1692e.

                                         107.

      Specifically, but without limitation, Defendants’ actions violated the

FDCPA, 15 U.S.C. § 1692e(2) by making a “false representation of—(A)

the character, amount, or legal status of any debt; or (B) any services

rendered or compensation which may be lawfully received by any debt



                                         27
 Case 1:19-cv-05245-WMR-WEJ Document 1 Filed 11/20/19 Page 28 of 38



collector for the collection of a debt.” Fair Debt Collection Practices Act, 15

U.S.C. § 1692e(2).

                                       108.

      Defendants’ actions are in violation of the FDCPA’s prohibition

against using unfair and unconscionable means to collect a debt. Fair Debt

Collection Practices Act, 15 U.S.C. § 1692f.

                                       109.

      Specifically, but without limitation, Defendants’ actions violated the

FDCPA, 15 U.S.C. § 1692f(1) by seeking to collect “any amount (including

any interest, fee, charge, or expense incidental to the principal obligation)

unless such amount is expressly authorized by the agreement creating the

debt or permitted by law.” Fair Debt Collection Practices Act, 15 U.S.C. §

1692f(1).

                                       110.

      More generally, Defendants’ actions in sending a false affidavit to

Plaintiff and his employer constitute false, misleading, or deceptive

statements in an attempt to collect a debt that almost resulted in Plaintiff’s

employer improperly withholding his wages, and these actions also

constitute an unfair and unconscionable means of attempting to collect the

Alleged Debt.



                                      28
 Case 1:19-cv-05245-WMR-WEJ Document 1 Filed 11/20/19 Page 29 of 38



                                       111.

      Defendants’ actions caused Plaintiff to suffer harm in the form of

garden-variety emotional distress and to incur legal fees to address the

invalid and improper garnishment.

                                       112.

      Defendants are liable to Plaintiff for statutory damages of up to the

maximum of $1,000, plus actual damages in an amount to be shown with

more particularity at a later date, plus reasonable court costs and attorneys’

fees in accordance with the FDCPA, 15 U.S.C. § 1692k(a)(2)-(3).



                                 COUNT 4

                  Attempting to Collect A Debt Not Owned

                                       113.

      Defendants sent Plaintiff and his employer the alleged garnishment

documents attempting to collect for Defendant LVNV Funding LLC a debt

owed not to LVNV Funding LLC but, rather, owed to Arrow Financial

Services LLC per the consent judgment.

                                       114.

      Defendants’ actions are in violation of the FDCPA’s prohibition

against using false, deceptive, or misleading representations or means in



                                     29
 Case 1:19-cv-05245-WMR-WEJ Document 1 Filed 11/20/19 Page 30 of 38



connection with the collection of any debt. Fair Debt Collection Practices

Act, 15 U.S.C. § 1692e.

                                       115.

      Specifically, but without limitation, Defendants’ actions violated the

FDCPA, 15 U.S.C. § 1692e(2) by making a “false representation of—(A)

the character, amount, or legal status of any debt; or (B) any services

rendered or compensation which may be lawfully received by any debt

collector for the collection of a debt.” Fair Debt Collection Practices Act, 15

U.S.C. § 1692e(2).

                                       116.

      Defendants’ actions are in violation of the FDCPA’s prohibition

against using unfair and unconscionable means to collect a debt. Fair Debt

Collection Practices Act, 15 U.S.C. § 1692f.

                                       117.

      Specifically, but without limitation, Defendants’ actions violated the

FDCPA, 15 U.S.C. § 1692f(1) by seeking to collect “any amount (including

any interest, fee, charge, or expense incidental to the principal obligation)

unless such amount is expressly authorized by the agreement creating the

debt or permitted by law.” Fair Debt Collection Practices Act, 15 U.S.C. §

1692f(1).



                                      30
 Case 1:19-cv-05245-WMR-WEJ Document 1 Filed 11/20/19 Page 31 of 38



                                      118.

      Defendants’ actions caused Plaintiff to suffer harm in the form of

garden-variety emotional distress and to incur legal fees to address the

invalid and improper garnishment.

                                      119.

      Defendants are liable to Plaintiff for statutory damages of up to the

maximum of $1,000, plus actual damages in an amount to be shown with

more particularity at a later date, plus reasonable court costs and attorneys’

fees in accordance with the FDCPA, 15 U.S.C. § 1692k(a)(2)-(3).

                   SECOND CAUSE OF ACTION
  (Violations of Georgia’s Fair Business Practices Act by Defendant
 LVNV Funding LLC and Defendant Resurgent Capital Services, L.P.)

                                      120.

      Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.



                                COUNT 4
       Violations of Georgia’s FBPA – Legal Remedy and Damages

                                      121.

      Based on the foregoing, Defendants LVNV FUNDING LLC and

RESURGENT CAPITAL SERVICES L.P. have violated Georgia’s Fair

Business Practices Act (“FBPA”), O.C.G.A. § 10-1-390 et seq.


                                     31
 Case 1:19-cv-05245-WMR-WEJ Document 1 Filed 11/20/19 Page 32 of 38



                                      122.

      Defendants’ actions constitute unfair or deceptive acts or practices in

the conduct of consumer transactions in trade or commerce and therefore

violate Georgia’s Fair Business Practices Act (“FBPA”), O.C.G.A. § 10-1-

390 et seq.

                                      123.

      Defendants’ actions violate the Fair Debt Collection Practices Act, 15

U.S.C. §§ 1692 et seq., as detailed above.

                                      124.

      Courts have recognized that violations of the Fair Debt Collection

Practices Act (“FDCPA”) are also violations of Georgia’s Fair Business

Practices Act, O.C.G.A. § 10-1-390 et seq. See 1ST Nationwide Collection

Agency v. Werner, 288 Ga. App. 457, 458-60, 654 S.E.2d 428, 430-31

(2007).

                                      125.

      Defendants’ actions in violation of the FDCPA, and therefore in

violation of Georgia’s FBPA, were intentional in nature and part of a

business model designed to collect debts based on false, misleading,

deceptive, unfair, unconscionable, abusive, harassing, and oppressive

collection practices.



                                     32
 Case 1:19-cv-05245-WMR-WEJ Document 1 Filed 11/20/19 Page 33 of 38



                                       126.

      Defendant RESURGENT CAPITAL SERVICES L.P. does not

maintain a place of business and does not keep assets within the State of

Georgia, and therefore the requirements of O.C.G.A. § 10-1-399(b) do not

apply to Plaintiff’s claims against Defendant RESURGENT CAPITAL

SERVICES L.P. in this lawsuit.

                                       127.

      Defendant LVNV FUNDING LLC does not maintain a place of

business and does not keep assets within the State of Georgia, and therefore

the requirements of O.C.G.A. § 10-1-399(b) do not apply to Plaintiff’s

claims against Defendant LVNV FUNDING LLC in this lawsuit.

                                       128.

      Plaintiff seeks actual damages from Defendants for the mental and

emotional distress caused by Defendants’ actions in violation of the FDCPA

and Georgia’s FBPA, as well as other actual damages that may be shown

with more particularity at a later date. O.C.G.A. § 10-1-399(a).

                                       129.

      Plaintiff seeks exemplary damages, in the form of three times actual

damages, against Defendants for their intentional and purposeful actions in




                                     33
 Case 1:19-cv-05245-WMR-WEJ Document 1 Filed 11/20/19 Page 34 of 38



attempting to collect the Alleged Debt in violation of Georgia’s Fair

Business Practices Act. O.C.G.A. § 10-1-399(c).

                                        130.

       Plaintiff further seeks full recovery of reasonable attorney’s fees and

costs for this action in accordance with O.C.G.A. § 10-1-399(d).



                                     COUNT 5

 Violations of Georgia’s FBPA – Equitable Remedy and Injunction Against
         Resurgent Capital Services L.P. and LVNV Funding LLC

                                        131.

       Pursuant to O.C.G.A. § 10-1-399(a), Plaintiff further seeks a

permanent     injunction   against    Defendant    RESURGENT         CAPITAL

SERVICES L.P. and Defendant LVNV FUNDING LLC prohibiting

Defendants from continuing to attempt to collect the Alleged Debt from

Plaintiff.

                                        132.

       Plaintiff further seeks full recovery of reasonable attorney’s fees and

costs for this action in accordance with O.C.G.A. § 10-1-399(d).




                                       34
 Case 1:19-cv-05245-WMR-WEJ Document 1 Filed 11/20/19 Page 35 of 38



                    FOURTH CAUSE OF ACTION
                 (Punitive Damages Against Defendants)

                                       133.

      Upon information and belief, Plaintiff alleges that Defendants and

their agents acted willfully and with malice, wantonness, oppression, or with

that entire want of care which would raise the presumption of conscious

indifference to the consequences of its actions, entitling Plaintiff to an award

of punitive damages in an amount to be determined by the enlightened

conscience of a jury.



                               COUNT 7
                 Punitive Damages Under Georgia’s FBPA

                                       134.

      Plaintiff has a statutorily created right to “exemplary damages,”

sometimes also called punitive damages, pursuant to O.C.G.A. § 10-1-

399(c) for intentional violations of Georgia’s Fair Business Practices Act,

O.C.G.A. § 10-1-390 et seq.

                                       135.

      Plaintiff alleges that Defendants’ continued actions are intentional in

nature and requests that this Court award Plaintiff exemplary damages in an




                                      35
 Case 1:19-cv-05245-WMR-WEJ Document 1 Filed 11/20/19 Page 36 of 38



amount to be determined by the enlightened conscience of a jury pursuant to

O.C.G.A. § 10-1-399(c).



                             JURY DEMAND

                                       136.

      Plaintiff demands a trial by jury.



      WHEREFORE, Plaintiff prays that this Court:

      (1)   Find Defendants liable for violations of the Fair Debt Collection
            Practices Act as alleged above;

      (2)   Award Plaintiff the full $1,000 statutory damages for each
            Defendant’s FDCPA violations;

      (3)   Award Plaintiff actual damages in an amount to be shown with
            more particularity at a later date, but not less than $750.00;

      (4)   Award Plaintiff reasonable attorney’s fees and costs in
            accordance with the FDCPA 15 U.S.C. § 1692k(a)(2)-(3);

      (5)   Find Defendant RESURGENT CAPITAL SERVICES L.P. and
            Defendant LVNV FUNDING LLC liable for actual damages in
            an amount to be shown with more particularity at a later date for
            its violations of Georgia’s Fair Business Practices Act, O.C.G.A.
            § 10-1-390 et seq.;

      (6)   Find Defendant RESURGENT CAPITAL SERVICES L.P. and
            Defendant LVNV FUNDING LLC liable for exemplary
            damages in the amount of three times actual damages for its
            violations of Georgia’s Fair Business Practices Act, O.C.G.A. §
            10-1-399(c);



                                      36
Case 1:19-cv-05245-WMR-WEJ Document 1 Filed 11/20/19 Page 37 of 38



    (7)   Award an injunction against Defendant RESURGENT
          CAPITAL SERVICES L.P. and Defendant LVNV FUNDING
          LLC barring Defendants from continuing to attempt to collect the
          Alleged Debt from Plaintiff pursuant to O.C.G.A. § 10-1-399(a);

    (8)   Award Plaintiff reasonable attorney’s fees and costs in
          accordance with the Georgia’s FBPA, O.C.G.A. § 10-1-399(d),
          for Defendant RESURGENT CAPITAL SERVICES L.P. and
          Defendant LVNV FUNDING LLC’s violations of Georgia’s
          Fair Business Practices Act;

    (9)   Award Plaintiff punitive damages against Defendant
          RESURGENT CAPITAL SERVICES L.P. and Defendant
          LVNV FUNDING LLC in an amount to be determined by the
          enlightened conscious of a jury pursuant to O.C.G.A. § 10-1-
          399(c);

    (10) Award Plaintiff the reasonable costs of this action;

    (11) Award Plaintiff other expenses of litigation;

    (12) Grant Plaintiff such other and additional relief as the Court deems
         just and equitable.


    Respectfully submitted this 20 November 2019.

                                    /s/ John William Nelson
                                    John William Nelson
                                    State Bar No. 920108

                                    Attorney for Plaintiff

                                    The Nelson Law Chambers LLC
                                    2180 Satellite Blvd, Suite 400
                                    Duluth, Georgia 30097
                                    Ph. 404.348.4462
                                    Fax. 404.549.6765




                                   37
 Case 1:19-cv-05245-WMR-WEJ Document 1 Filed 11/20/19 Page 38 of 38



                  CERTIFICATE OF COMPLIANCE

      Pursuant to Local R. 7.1(D), this is to certify that the foregoing

complies with the font and point setting approved by the Court in Local R.

5.1(B). The foregoing COMPLAINT was prepared on a computer, using

Times New Roman 14-point font.

      DATED:      20 November 2019

                                    /s/ John William Nelson
                                    John William Nelson
                                    State Bar No. 920108

                                    Attorney for Plaintiff

                                    The Nelson Law Chambers LLC
                                    2180 Satellite Blvd, Suite 400
                                    Duluth, Georgia 30097
                                    Ph. 404.348.4462
                                    Fax. 404.549.6765




                                   38
